MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Apr 18 2019, 9:34 am
      court except for the purpose of establishing
                                                                                CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
      Evan C. Reinhardt                                         Edward L. Walter
      Indianapolis, Indiana                                     Pritzke & Davis, LLP
                                                                Greenfield, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Evan C. Reinhardt,                                        April 18, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                18A-JP-2748
              v.                                                Appeal from the Marion Superior
                                                                Court
      Melissa K. Betzner,                                       The Honorable John M.T. Chavis,
      Appellee-Petitioner.                                      II, Judge
                                                                Trial Court Cause No.
                                                                49D05-0910-JP-49816



      Najam, Judge.


                                        Statement of the Case
[1]   Evan C. Reinhardt (“Father”) appeals from the trial court’s order granting in

      part and denying in part his petition to modify parenting time and for a change


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019                Page 1 of 9
      of school for his son B.B. (“Child”). Father raises two issues for our review,

      which we consolidate and restate as a single issue, namely, whether the trial

      court erred when it denied, in part, his petition. We affirm.


                                   Facts and Procedural History
[2]   Father and Melissa Betzner (“Mother”) have one child together, Child, who

      was born out of wedlock in 2009. Father established his paternity of Child, and

      Father and Mother agreed that Mother would have physical custody of Child,

      with Father exercising parenting time. The trial court adopted the parties’

      agreed judgment. Father subsequently married K.R., and they had two

      children together. Throughout Child’s life, Father and Mother have worked

      well together to manage parenting time and other issues related to Child.


[3]   On March 16, 2018, Father filed a verified petition to modify parenting time

      and child support and for a change of Child’s school. 1 Following a hearing on

      July 26, the trial court entered findings and conclusions as follows:


               1. Father is requesting more parenting time with minor child
               (50/50), a modification of child support and of his school
               placement from Mother’s school district to Father’s school
               district.

               2. The Court recognizes that both Mother and Father appear to
               love minor child dearly, including their extended families.




      1
        Father has not included a copy of his verified petition in the appendix, which hinders our review of his
      contentions on appeal. See Ind. Appellate Rule 50(A)(2)(f).

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019                     Page 2 of 9
        3. Minor child has completed grades kindergarten through
        second grade at Harrison Parkway Elementary School within the
        Hamilton Southeastern School District. Mother moved
        within the Hamilton Southeastern School District prior to minor
        child enrolling in kindergarten. Mother and Father researched
        and discussed the potential for private schools prior to her move
        from the Northwest side of Indianapolis to Fishers. Mother
        received written approval from Father to relocate to the
        Hamilton Southeastern School District per the January 2013
        Agreed Entry.

        4. Now, Father desires that minor child attend Indianapolis
        Public School #84, more commonly known as the Center for
        Inquiry School (“CFI”).

        5. IPS accepted minor child for admission into CFI through its
        lottery system. If minor child attends CFI 84, then all of his
        siblings are also automatically accepted to CFI 84. Although
        high ability curriculum is offered at CFI 84 through individual
        teacher application, the high ability students are encouraged to
        apply to Merle Sidener Academy for High Ability Students.

        6. Minor child is enrolled in the high ability math and language
        arts at Harrison Parkway Elementary where it is offered in the
        general curriculum. The undisputed evidence establishes that the
        minor child is excelling academically by scoring above the
        Harrison Parkway school average and the state of Indiana
        average for children in his comparable grade level on the
        NWEA standardized testing.

        7. Both parents testified that the minor child recently
        experienced some social issues in summer camp where he did not
        want to participate in the camp and sat outside the entrance
        while refusing to participate. Father also testified that he
        witnessed some of the minor child’s friends on one occasion be
        congenial and on another occasion be unsociable to him at
        dropoff/pick-up from before-and-after school care. Neither

Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 3 of 9
        parent discussed counseling for the minor child with the other.
        Minor child has not engaged in any counseling nor has either
        parent suggested such to deal with the social issues.

        8. The Court does not consider Father’s request to modify
        parenting time a substantial change in circumstance pursuant to
        Ind. Code § 31-14-13-6[,] nor is his request to modify minor
        child’s school placement in his best interest based upon the
        evidence presented during the hearing. Modifying parenting time
        to 50/50 is a de facto modification of custody subject to the
        substantial change in circumstance standard. Julie C. v. Andrew
        C., 924 N.E. 2d 1249, 1256 (Ind. Ct. App. 2010).

        9. Father’s request to modify school placement is largely based
        upon a best interest of the child standard within Tarry v. Mason,
        710 N.E.2d 215 (Ind. Ct. App. 1999). Tarry is contrasted
        from this case. In Tarry, that Court kept that child in the current
        school district of Clark-Pleasant with Father rather than allow
        the child to modify school placement to Mother’s new location
        even though she was still the physical custodian. Mother in this
        case has not moved nor is seeking modification of the current
        school placement due to a requested relocation.

        10. Father’s request to modify school attendance from Harrison
        Parkway Elementary School to CFI is hereby denied.

        11. Father’s request for increased parenting time is hereby
        approved due to Mother’s agreement proposed in open Court for
        additional parenting time and Father’s strong commitment
        to continue to be an active part of minor child’s life. Therefore,
        Father shall receive Sunday overnights on those alternating
        weekends he has minor child.

        12. Father’s support obligation shall not be modified and Mother
        shall continue to be ordered to pay for before-school and after-
        school daycare along with summer camps.


Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 4 of 9
      Appellant’s App. at 9-12. This appeal ensued.


                                      Discussion and Decision
[4]   Father contends that the trial court erred when it denied, in part, his petition for

      a modification of parenting time and denied his request that Child change

      schools. In particular, Father maintains that the evidence shows a substantial

      change of circumstances to support more parenting time, and he asserts that

      both more parenting time and a change of school is in Child’s best interest.

      Father does not address these issues with separate arguments in his brief on

      appeal, but he asserts, generally, that the evidence does not support the trial

      court’s judgment.


[5]   This court has held that “an increase to fifty percent of all parenting time

      amounts to a modification of physical custody.” Julie C. v. Andrew C., 924

      N.E.2d 1249, 1256 (Ind. Ct. App. 2010). As the trial court found, because

      Father sought a modification of parenting time that would have resulted in a

      fifty-fifty split, his petition was equivalent to a petition for modification of

      custody. “A child custody determination is very fact-sensitive.” Steele-Giri v.

      Steele (In re Marriage of Steele-Giri), 51 N.E.3d 119, 125 (Ind. 2016). Where, as

      here, the trial court’s judgment is supported by findings of fact following an

      evidentiary hearing, we review the trial court’s judgment under our clearly

      erroneous standard of review. E.g., id. “Findings of fact are clearly erroneous

      when the record lacks any evidence or reasonable inferences from the evidence

      to support them.” Id.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 5 of 9
[6]   “[I]n order for the trial court to modify custody, it must find both that: 1)

      modification is in the best interests of the child; and 2) there is a substantial

      change in one or more of the factors enumerated in [Indiana Code Section 31-

      17-2-8 (2018)].” Id. at 127. In determining whether modification would be in

      the child’s best interests, a trial court must consider all relevant factors,

      including changes in circumstances of both the custodial and noncustodial

      parents and the resulting and potential advantages and disadvantages to the

      child. Joe v. Lebow, 670 N.E.2d 9, 23 (Ind. Ct. App. 1996). And the factors

      enumerated in Indiana Code Section 31-17-2-8 are, in relevant part, as follows:


              The court shall determine custody and enter a custody order in
              accordance with the best interests of the child. In determining
              the best interests of the child, there is no presumption favoring
              either parent. The court shall consider all relevant factors,
              including the following:

              (1) The age and sex of the child.

              (2) The wishes of the child’s parent or parents.

              (3) The wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age.

              (4) The interaction and interrelationship of the child with:

                       (A) the child’s parent or parents;

                       (B) the child’s sibling; and

                       (C) any other person who may significantly affect the
                       child’s best interests.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 6 of 9
              (5) The child’s adjustment to the child’s:

                       (A) home;

                       (B) school; and

                       (C) community. . . .


      Although both parents are presumed equally entitled to custody in the initial

      custody determination, a petitioner seeking subsequent modification bears the

      burden of demonstrating the existing custody order should be altered.

      Bettencourt v. Ford, 822 N.E.2d 989, 998 (Ind. Ct. App. 2005).


[7]   Initially, Father asserts that the trial court “erred by adopting [Mother]’s

      proposed order essentially verbatim[.]” Appellant’s Br. at 11. “As our

      [S]upreme [C]ourt has observed, the practice of accepting verbatim a party’s

      proposed findings of fact ‘weakens our confidence as an appellate court that the

      findings are the result of considered judgment by the trial court.’” Nickels v.

      Nickels, 834 N.E.2d 1091, 1096 (Ind. Ct. App. 2005) (quoting Cook v. Whitsell-

      Sherman, 796 N.E.2d 271, 273 n.1 (Ind. 2003)). However, the practice of

      adopting a party’s proposed findings is not prohibited. Id. “Thus, although we

      by no means encourage the wholesale adoption of a party’s proposed findings

      and conclusions, the critical inquiry is whether such findings, as adopted by the

      court, are clearly erroneous.” Id.


[8]   Father contends that the trial court’s findings “included unsupported facts

      which do not support its conclusions of law.” Appellant’s Br. at 11.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 7 of 9
       Specifically, Father maintains that the trial court “essentially ignore[d] the

       evidence of changes in [Father’s] family and their close ties to [Child]” as well

       as Child’s “own request to change schools and attend CFI.” Id. Father asserts

       that, “[i]n overlooking [that evidence], the Court has rendered findings of fact

       which do not support its judgment because [the Court] has failed to sufficiently

       consider” the statutory factors. Id.


[9]    Father also maintains that “he has firmly established that more than one of the

       factors enumerated in Indiana Code [Section] 31-17-2-8 has changed

       substantially and he has established that the proposed modification is in

       [Child’s] best interest because of the changes in those factors.” Id. at 7. In

       support of that contention, Father cites the evidence that: Child “was

       beginning to struggle socially” and a move to CFI “would be a better setting”

       for him; Father had gotten married and had two children who had bonded with

       Child; Father’s grandmother lives with them and has bonded with Child; Child

       has friends in Father’s neighborhood; and Mother agreed that it was important

       for Child to spend time with Father. Id. at 9.


[10]   Father’s arguments on appeal are merely requests that we reweigh the evidence,

       which we cannot do. First, Father’s contention that the trial court relied on

       “unsupported facts” is without merit. We have reviewed the record, and each

       of the court’s findings is supported by the evidence. Second, Mother presented

       evidence that: Child is “excelling” academically in his current school; Father

       married K.R. in 2010, which was prior to the parties’ agreed entry regarding

       parenting time and, thus, cannot be considered a change in circumstances; and

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 8 of 9
       Child’s “social issues” have not been serious enough to warrant counseling for

       Child. Tr. at 115, 127. Third, the trial court expressly considered Child’s

       relationships with both parents and their “extended families.” Appellant’s App.

       at 10. Finally, given Child’s young age, Child’s desire to attend CFI does not

       warrant significant weight.


[11]   Father has not demonstrated that the trial court’s order, which increased

       Father’s parenting time by one overnight every two weeks, was clearly

       erroneous. The evidence supports the trial court’s findings, and the findings

       support the court’s conclusions. Accordingly, we affirm.


[12]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2748 | April 18, 2019   Page 9 of 9